Citation Nr: 1028991	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for peripheral/axonal neuropathy, to include as 
secondary to carbon tetrachloride (previously claimed as nerve 
damage due to chemical use).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran had active service from January 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim.  

In December 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA) regarding the Veteran's 
claim.  The requested action was taken and an opinion was 
obtained.  For the reasons stated below, however, the claim must 
be returned for further development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  An unappealed rating decision dated in April 2002 denied 
service connection for peripheral neuropathy, to include as 
secondary to carbon tetrachloride.

2.  The additional evidence presented since the rating decision 
of April 2002, denying service connection for peripheral 
neuropathy, to include as secondary to carbon tetrachloride, is 
not cumulative or redundant of evidence previously considered and 
by itself, or when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied service 
connection for peripheral neuropathy, to include as secondary to 
carbon tetrachloride, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen the 
claim of service connection for peripheral neuropathy, to include 
as secondary to carbon tetrachloride.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, as the application to reopen the claim of service 
connection for peripheral neuropathy is favorable to the Veteran, 
no further discussion of the VA's "duty to notify" and "duty 
to assist" obligations is necessary.

Procedural History and Evidence Previously Considered

In a rating decision dated in April 2002, the RO denied 
entitlement to service connection for peripheral neuropathy, to 
include as secondary to carbon tetrachloride, on the basis that 
there was no evidence that the Veteran was treated for nerve 
damage from the use of carbon tetrachloride during his time in 
active duty service.  It was also noted that while the Veteran 
had provided a positive medical nexus opinion, connecting his 
current peripheral neuropathy to service, this opinion was based 
purely on the history reported by the Veteran.

In a letter, dated in April 2002, the RO notified the Veteran of 
the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal the 
adverse determination by notifying the RO of his intention within 
one year from the date of the letter.

As the Veteran did not indicate his disagreement within the time 
allotted, the rating decision by the RO in April 2002 became 
final by operation of law, except the claim may be reopened if 
new and material evidence is presented.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
April 2002 consisted of: service treatment records dated January 
20, 1944 through June 4, 1946; outpatient treatment records from 
the VA Medical Center (VAMC) San Francisco dated August 26, 1997 
through November 27, 2002; an internet article dated December 10, 
2000; a medical statement from D.M.M., M.D. dated January 16, 
2001; and a report of contact dated March 26, 2002.

Service treatment records were completely negative for treatment 
regarding nerve damage due to the use of carbon tetrachloride.  
The VAMC San Francisco treatment records revealed treatment for 
idiopathic peripheral neuropathy.  The internet article submitted 
by the Veteran noted that there was some evidence that exposure 
to carbon tetrachloride causes liver cancer as well as damage to 
nerve cells.  The medical statement from Dr. D.M.M. opined that 
the Veteran had been exposed to large amounts of carbon 
tetrachloride while in the military and that it was likely that 
his current neuropathy was a late effect of that exposure.  The 
RO denied the Veteran's claim on the basis that Dr. D.M.M.'s 
opinion was based purely on history provided by the Veteran.

Current Claim to Reopen

As the unappealed rating decision in April 2002 by the RO became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claim.  See 38 U.S.C.A. § 
5108.

In December 2006, the Veteran submitted a statement indicating an 
intent to reopen his claim of service connection for 
axonal/peripheral neuropathy.

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in April 2002 includes: VAMC San Francisco outpatient 
records dated November 3, 2006; a statement from the Veteran; a 
duplicate of the statement from D.M.M., M.D., dated January 16, 
2001; internet articles regarding chlorinated solvents, received 
on September 11, 2007; a VHA opinion; and internet articles dated 
April 2010.

Analysis

The Board finds that the majority of the foregoing evidence is 
"new" in the sense that it is not redundant of medical records 
and statements previously considered by the RO in April 2002.  
Moreover, the medical evidence and the statements of the Veteran 
are "material" because they relate to an unestablished fact 
necessary to substantiate the claim, that is, whether the 
Veteran's currently diagnosed peripheral neuropathy is related to 
a disease or injury in active duty service, to include exposure 
to carbon tetrachloride, based on a thorough review of the 
Veteran's record.  The absence of such a review was the basis for 
the prior denial of the claim.

As the evidence is new and material, the claim of entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to carbon tetrachloride exposure, is reopened.


ORDER

As new and material evidence has been presented, the claim for 
service connection for peripheral neuropathy, to include as 
secondary to carbon tetrachloride exposure, is reopened, and to 
this extent only, the appeal is granted.


REMAND

Prior to considering the Veteran's claim of entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to carbon tetrachloride exposure, on the merits, the 
Board must return this claim for additional development.  In this 
regard, in April 2010, the Board received additional evidence 
from the Veteran, consisting of a statement from the Veteran's 
representative as well as additional articles printed from the 
internet pertaining to the issue at bar.  The Veteran 
specifically requested that this claim be remanded to the RO for 
review of this new evidence.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  
Expedited handling is requested.  Accordingly, this case is 
REMANDED for the following action:

The RO/AMC is requested to review the 
evidence associated with the claims file 
subsequent to the issuance of the August 
2009 Statement of the Case.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


